DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, and 15-16, is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kelleher et al. (US 20100114124 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Kelleher et al. (US 20100114124 A1) in view of Knodel et al.  (US 20110278343 A1) and further in view of Knodel (US 8439246 B1).
Regarding claim 1, Kelleher et al. discloses an end effector (40) for a medical device, the end effector comprising: an anvil (42b) that includes a first end (46), a second end (47), and a first face (136); and a cartridge (42a) that is operably configured to house (via pockets 132) a plurality of staples (130) and that includes a first end (46), a second end (47), and a 
In the alternative, if it can be argued that Kelleher et al. fails disclose the anvil being movable relative to the cartridge to define a first gap between the first face and the second face at the first end of the anvil and the first end of the cartridge that is differently size from a second gap between the first face and the second face at the second end of the anvil and the second end of the cartridge.
Knodel et al. teaches a similar stapler (2, fig. 1) having a cartridge (10) an anvil (12) having an electrode jaw (80) with anvil pockets (86) movably coupled to the anvil jaw via one or more pins 88 extending from the anvil 12 in slots (90) where the slots can be different lengths/sized to 
Knodel teaches a similar effector (4, figures 1-4, 22), having a clamp gap, (column 12, lines 17-20), the end effector (4) comprising: an anvil (12) that includes a first end, a second end (anvil has a proximal and distal end; figures 22); , and a face that is positionable on the first side of the anatomical structure (anvil 12 has interior face to receive tissue; abstract; claim 1); and a cartridge (16, 30; figures 4-5) that is configured to house a plurality of staples (column 2, lines 50-59) and that includes a first end, a second end (proximal end near the pivot pins 72 and opposite distal end; figure 22), and a face that is positionable on the second side of the anatomical structure (cartridges 16/30 each have staples and are positioned opposite the anvil to clamp tissue; figures 4-6; claim 1), the anvil being movable relative to the cartridge to define a first gap between the faces at the first ends that is less than a second gap between the faces at the second ends (the anvil and cartridge may be movable to one another where the gap is offset and one end has a wider gap than the opposite end; 
Given the suggestion and teaching of Kelleher et al. to have the two ends of the cartridge being movably coupled to the respective ends of the anvil, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the anvil being movable relative to the cartridge to define a first gap between the first face and the second face at the first end of the anvil and the first end of the cartridge that is differently size from a second gap between the first face and the second face at the second end of the anvil and the second end of the cartridge for adjusting the jaws for differing thickness of tissue portions as taught by Knodel et al. and Knodel.
Regarding claims 4, Kelleher et al. discloses the first end of the anvil and the first end of the cartridge define a distal end of the end effector and the second end of the anvil and the second end of the cartridge define a proximal end of the end effector.
Regarding claims 15, Kelleher et al. discloses the end effector includes an alignment mechanism (48 or 66 or 126) configured to facilitate 
Regarding claims 16, Kelleher et al. discloses a flexible member (48 or 61 or 66 or 122) that movably couples the first end of the anvil to the first end of the cartridge (figs. 3-13).

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as obvious over Kelleher et al. (US 20100114124 A1) in view of Knodel et al.  (US 20110278343 A1) in view of Knodel (US 8439246 B1) and further in view of Hughett, Sr. et al. (US 8852218 B2).
Regarding claims 2-3, Kelleher et al. discloses the two ends of the cartridge being movably coupled to the respective ends of the anvil but does not explicitly disclose having a gap 1.5mm to about 3.3mm or 2.0mm to about 5.0mm.   Knodel teaches having .20inches = .508mm to .05inches =1.27mm which is “about” 1.5mm to about 3.3mm or 2.0mm to about 5.0mm (col. 2, lines 50-59, col. 9, lines 39-64, col. 13, lines 31-54, col. 16, lines 10-31).  Hughett, Sr. et al. a similar clamp having a gap between jaws (20/30) at 4mm which is also “about” 1.5mm to about 3.3mm or 2.0mm to about 5.0mm (col. 6, lines 50-67).


Claim(s) 5-14 is/are rejected under 35 U.S.C. 103 as obvious over Kelleher et al. (US 20100114124 A1) in view of Knodel et al.  (US 20110278343 A1) in view of Knodel (US 8439246 B1) in view of Hughett, Sr. et al. in view of Shelton, IV et al. (US 20130256375 A1) and further in view of Sniffin et al. (US 20110315739 A1).
Regarding claims 5-14, Kelleher et al. discloses the two ends of the cartridge being movably coupled to the respective ends of the anvil, the cartridge includes a plurality of staples and an open leg length of each of the plurality of staples in each segment is the same ([0057-0059, 0069-0076], figs. 2-3, 13 and 17-19).

Sniffin et al. teaches having an anvil (208) has a first face and a cartridge (210 or 310) has a second face with at least one of the first face and the second face has a stepped configuration including a first segment and a second segment that are offset from one another, the first segment defining the first gap and the second segment defining the second gap, wherein the cartridge includes a plurality of staples, the plurality of staples being divided into a first zone of staples and a second zone of staples, the plurality of staples being arranged in at least one row and at least one 
Shelton, IV et al. teaches having a cartridge includes a plurality of staples, the plurality of staples being divided into a first zone of staples and a second zone of staples, the plurality of staples being arranged in at least one row and at least one column in each of the first zone of staples and the second zone of staples, wherein an open leg length of a staple in the first zone of staples is different from an open leg length of a second staple in the second zone of staples ([0730-0731, 0935-0937], figs. 73-76, 296-304), and the cartridge includes a plurality of staples divided into a first zone of staples and a second zone of staples, and a gauge of a first staple in the first zone of staples is different from a gauge of a second staple in the second zone of staples [0768, 0777, 0822-0826], the cartridge includes a first staple driver and a second staple driver (15140a-15140c and/or 14940a-14940c, figs. 296-304), wherein a height of the first staple driver is different in a direction from a height of the second staple driver in a direction from the first end of the cartridge to the second end of the cartridge [0933-0937], wherein the cartridge includes a first staple having 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-6pm, 8-10pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F LONG/Primary Examiner, Art Unit 3731